DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on February 01st, 2022 has been acknowledged.  By this amendment, claims 1 and 3-7 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 11-20 have been withdrawn from further consideration as being drawn to non-elected invention.  Claim 1 is in independent form.  Applicant’s amendment to claims 3 and 4 had obviated the claim objections indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 6, “fully integrated voltage regulator” should be --a fully integrated voltage regulator--.
in claim 1, line 9, “magnetic material” should be --a magnetic material--.
Claim 1 recites the limitation "the top die" in line 9.  It appears that Applicant intended to claim “the die”.  Thus, “the top die” should be changed to --the die-- to be consistent with “a die” as recited in claim 1, line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Pub. 2015/0302974), newly cited, in view of Rusu et al. (U.S. Pub. 2016/0372449), of record.
In re claim 1, Zhao discloses a package 800E (see paragraph [0038] and fig. 8E) comprising a substrate 880 (see paragraph [0038] and fig. 8E), having a first side (upper side) and a second side (bottom side) opposite the first side, the first side of the substrate 880 electrically coupled with a die 840-1 as a voltage source to the die 840-1 (see paragraph [0038] and fig. 8E), and the second side of the substrate 880 to couple with an input voltage source 826 (see paragraph [0034] and fig. 8E); and wherein the substrate 880 includes a voltage regulator circuitry to regulate a voltage to the die 840-1 (see paragraph [0039] and fig. 8E); and wherein the substrate 880 includes one or more inductors (magnetic core inductors) coupled with the voltage regulator circuitry and with the top die 840-1, the one or more inductors include a magnetic material 850 at least partially surrounding plated thru holes (PTH) 882 that extend through a core of the substrate 880 (see paragraphs [0026], [0038] and fig. 8E).

    PNG
    media_image1.png
    520
    770
    media_image1.png
    Greyscale

Zhao is silent to wherein the voltage regulator circuitry is a fully integrated voltage regulator (FIVR) circuitry.
However, Rusu discloses in a same field of endeavor, a package 102 (see paragraph [0016] and fig. 1-8) comprising a substrate 106 (see paragraph [0016] and figs. 1-8), having a first side (upper side) and a second side (bottom side) opposite the first side, the first side of the substrate 106 electrically coupled with a die 108 as a voltage source to the die 108 (see paragraph [0022] and figs. 1-4), and the second side of the substrate to couple with an input voltage source (Vin) (see paragraph [0014]); and wherein the substrate 106 includes a fully integrated voltage regulator (FIVR) circuitry 114 to regulate a voltage to the die 108 (see paragraphs [0021], [0022], [0023] and fig. 1, note that, Rusu discloses that the FIVR couples the power to the magnetic core inductors (MCI) 100 and then through the capacitor 112 to power the die 108, see paragraph [0022]); and wherein the substrate 106 includes one or more inductors 110 (MCI) coupled with the FIVR 114 and with the top die 108 (see paragraphs [0014], [0021], [0023] and fig. 1).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Rusu into the device package of Zhao in order to enable a fully integrated voltage regulator circuitry (FIVR) to be utilized in the device package of Zhao so that the one or more inductors of the substrate to be electrically coupled with the FIVR and with the die.  The technique provides an advantage of alleviates the impact of the core area scaling and furthermore to avoid the high cost and complexity of the device package fabrication (see paragraph [0015] of Rusu).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to 1, Zhao in combination with Rusu discloses wherein at least a portion of the FIVR circuitry 114 is included within another die 106 included within the substrate and electrically coupled with the first side of the substrate and with the second side of the substrate (see paragraphs [0038]-[0039] and figs. 1-8 of Rusu).
In re claim 3, as applied to 2, Zhao in combination with Rusu discloses wherein the another die 106 has a first side and a second side opposite the first side, and wherein the first side of the another die 106 is adjacent to a metal layer 822 (see paragraph [0039] and figs. 1-8, note that, Rusu specifically discloses that layer 822 may be used as a heat spreader to help remove heat generated by the another die and further a heat sink (not shown) may be added to make contact with the perimeter of the another die (see paragraphs [0017], [0039] and figs. 1-8 of Rusu).
In re claim 4, as applied to 2, Zhao in combination with Rusu discloses wherein the another die is disposed within a cavity in a layer of the substrate (see paragraphs [0037]-[0038] and figs. 1-8 of Rusu).
In re claim 10, as applied to 1, Zhao in combination with Rusu discloses wherein one or more air core inductors or magnetic inductors (MCI) 110 are disposed between and are electrically coupled to the first side of the substrate 106 and to the FIVR circuitry 114 (see paragraphs [0014], [0015], [0021], [0029], [0034] and figs. 1-8 of Rusu).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Pub. 2015/0302974), newly cited, in view of Rusu et al. (U.S. Pub. 2016/0372449), of record, as applied to claim 1 above, and further in view of Limketkai (U.S. Pub. 2013/0342435).
In re claims 8, and 9, as applied to claim 1 above, Rusu discloses that wherein at least a portion of the FIVR circuitry further includes one or more transistor 114 within the substrate to provide FIVR switching circuitry (see paragraphs [0022], [0029] and figs. 1-8 of Rusu) but is silent to that wherein the transistor is one or more of carbon nanotubes transistor (CNT) and one or more oxide thin-film-transistors.
However, Limketkai discloses a semiconductor package including, inter-alia, wherein at least a portion of the FIVR circuitry further includes one or more Organic Field Effect Transistors (OFET) within the substrate to provide FIVR switching circuitry, wherein at least a portion of the FIVR circuitry further includes one or more carbon nanotubes transistor (CNT) within the substrate to provide FIVR switching circuitry, or wherein at least a portion of the FIVR circuitry further includes one or more oxide thin-film transistors within the substrate to provide FIVR switching circuitry (see paragraph [0024]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary in the art to adapt the technique as taught by Limketkai into the semiconductor package of Zhao to enable wherein at least a portion of the FIVR circuitry further includes one or more carbon nanotubes transistor (CNT) within the substrate to provide FIVR switching circuitry, and wherein at least a portion of the FIVR circuitry further includes one or more oxide thin-film transistors within the substrate to provide FIVR switching circuitry in the semiconductor package of Zhao to be formed because CNT transistor and oxide thin-film transistor, are well-known in the art to be use as electronic switching device for the FIVR circuitry to regulate a voltage to the die as evidently supported by Limketkai.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deng et al.		U.S. Patent 10,396,046	Aug. 27, 2019.
Guzek et al.		U.S. Patent 9,999,129	Jun. 12, 2018.
Teh et al.		U.S. Patent 8,912,670	Dec. 16, 2014.
Chiu et al.		U.S. Patent 9,741,664	Aug. 22, 2017.
Starkston et al.	U.S. Patent 9,679,843	Jun. 13, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892